    20-01187-jlg Doc 1-70 Filed 06/20/20
           Case 1:19-cv-09319-AKH        Entered
                                   Document      06/20/20
                                            18 Filed      20:19:48
                                                     11/12/19  Page 1DOc
                                                                      of 318 Joint
                                 Consent Pg 1 of 3



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
______________________________________________
In the Matter of the Application of Orly Genger, as     CASE #: 1:19-cv-09319-AKH
to Remove Dalia Genger as Trustee of The
Orly Genger 1993 Trust Established on Dec. 13,
1993 by Arie Genger, grantor.
______________________________________________
Orly Genger, beneficiary of The Orly Genger 1993 Trust, N.Y. County Surrogate Court
                                                        Index No. 2008-0017
                               Petitioner,
               v.

Dalia Genger, as trustee of The Orly Genger 1993
Trust, and The Sagi Genger 1993 Trust,

                        Respondents.
______________________________________________

In the Petition of DALIA GENGER, as Trustee of             CASE #: 1:19-cv-09365-AKH
the Orly Genger1993 Trust Established on
Dec.13, 1993 by Arie Genger, grantor.
______________________________________________
Dalia Genger, trustee of the Orly Genger 1993 Trust,       N.Y. County Surrogate Court
                                                           Index No. 2008-0017
                              Petitioner,
               v.

Orly Genger, Arie Genger, Glenclova Investment
Company, TR Investors, LLC, New TR Equity I,
LLC, New TR Equity II, LLC, Trans-Resources,
Inc., Arnold Broser, David Broser, John Does 1-
20, and Jane Does 1-20,
                             Respondents.
______________________________________________

                           JOINDER IN MOTION TO REMAND

         Respondent/Petitioner Dalia Genger (“Dalia”), former trustee of the Orly Genger 1993

Trustee (the “OG Trust”), and respondent The Sagi Genger 1993 Trust1 (“Respondents”) hereby

join in the remand motions of Michael Oldner (“Oldner”), current trustee of the OG Trust.

1
       The Sagi Genger 1993 Trust is only a party to Case #: 1:19-cv-09319-AKH and
accordingly only joins in the motion to remand that action.
                                              -1-

                                                                                                1
20-01187-jlg Doc 1-70 Filed 06/20/20
       Case 1:19-cv-09319-AKH        Entered
                               Document      06/20/20
                                        18 Filed      20:19:48
                                                 11/12/19  Page 2DOc
                                                                  of 318 Joint
                             Consent Pg 2 of 3



       In addition to the reasons set forth in Oldner’s motions, Respondents respectfully submit

that the actions should be remanded because, under the probate exception to federal jurisdiction

and related doctrines, this Court lacks federal subject matter jurisdiction.

       “The ‘probate exception’ is an historical aspect of federal jurisdiction that holds ‘probate

matters' are excepted from the scope of federal diversity jurisdiction.” Mercer v. Bank of New

York Mellon, N.A., 609 Fed.Appx. 677, 678 (2015) (quoting Lefkowitz v. Bank of N.Y., 528 F.3d

102, 107 (2d Cir. 2007)). “The Supreme Court has clarified that ‘the probate exception …

precludes federal courts from endeavoring to dispose of property that is in the custody of a state

probate court.” Id. (quoting Marshall v. Marshall, 547 U.S. 293, 311–12 (2006)). The probate

exception “is not restricted to cases where property has been actually seized under judicial

process before a second suit is instituted, but applies as well where suits are brought to marshal

assets, administer trusts, or liquidate estates, and in suits of a similar nature where, to give effect

to its jurisdiction, the court must control the property.” Id. (quoting Princess Lida of Thurn &

Taxis v. Thompson, 305 U.S. 456, 466-67 (1939)).

       The two removed proceedings—which are separate proceedings sharing a single

Surrogate’s Court index number—should be remanded. In Case No. 1:19-cv-09319, the former

Chapter 7 trustee has removed a proceeding by which the debtor Orly Genger sought to remove

Dalia as trustee of the OG Trust (she has since resigned). In Case No. 1:19-cv-09365, the former

Chapter 7 trustee has removed a proceeding by which Dalia, when she was trustee of the OG

Trust, had sought to recover from third parties certain property which Dalia maintained belongs

to the OG Trust. (It is Respondents’ understanding that the successor trustee, Oldner, continues

to seek recovery of that property on behalf of the OG Trust.) Under the probate exception, as

defined by the foregoing Supreme Court and Second Circuit precedents, both proceedings belong



                                                 -2-

                                                                                                          2
20-01187-jlg Doc 1-70 Filed 06/20/20
       Case 1:19-cv-09319-AKH        Entered
                               Document      06/20/20
                                        18 Filed      20:19:48
                                                 11/12/19  Page 3DOc
                                                                  of 318 Joint
                             Consent Pg 3 of 3



in the New York State Surrogate’s Court and nowhere else. Indeed, Respondents suspect it was

the (Texas-based) former Chapter 7 trustee’s unfamiliarity with the relief sought in these

proceedings which led to these meritless removals (for instance, no money damages are sought

against Dalia, contrary to the trustee’s representations to this Court).

       “In resolving a motion to remand, courts must be mindful of considerations of federalism

and the limited jurisdiction conferred on subject matter jurisdiction courts and should strictly

construe[] the federal removal statute, resolving all doubts in favor of remand.” Vasura v.

Acands, 84 F.Supp.2d 531, 533 (2000) (citation omitted, emphasis added). This remand falls

well within that standard. Respondents thank the Court for its consideration.

Dated: New City, New York
       November 12, 2019                       THE BACHMAN LAW FIRM PLLC

                                               /s/ Judith Bachman
                                               _______________________________
                                               Judith Bachman, Esq.
                                               365 S. Main Street, 2nd Floor
                                               New City, New York 10956
                                               (845) 639-3210
                                               judith@thebachmanlawfirm.com

                                               Attorneys for Respondent/Petitioner
                                               Dalia Genger

                                               EMMET, MARVIN & MARTIN, LLP

                                               /s/ John Dellaportas
                                               _______________________________
                                               John Dellaportas
                                               Beth Khinchuk
                                               120 Broadway
                                               New York, New York 10271
                                               (212) 238-3000
                                               jdellaportas@emmetmarvin.com
                                               bkhinchuck@emmetmarvin.com

                                               Attorneys for Respondent
                                               The Sagi Genger 1993 Trust

                                                 -3-

                                                                                                   3
